Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the back barrier being formed by a fibrous material, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Every embodiment in the specification and every discussion of the back barrier states that the back barrier is a fibrous material, (either woven or non-woven).

Claims 3-4, 6, 9, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 6, 9, 18, 19 each recite “the plastic fibers”.  There is no antecedent basis for this limitation.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-12, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoppe et al, U.S. Patent No. 3,869,337.  
Hoppe discloses a composite structure comprising two nonwoven mats bonded together with a foam layer.  The foam can be polyurethane foam.  The nonwovens can have a weight of 80-200 gsm.  The first and second mats have different structures and fiber fineness and thus will have different diffusion properties.  The fibers of the mat can be from polyamide fibers.  See col. 1, line 63 – col. 2, line 62.  Since the instant claims recite that polyamide is on suitable material for the hydrophobic polymer, (instant claim 5), the polyamide fibers of Hoppe meet the limitation of a hydrophobic plastic material in the claims as amended 1/14/21.   The structure is made by placing the nonwovens into a mold and then adding the foamable plastic.  The structure may further comprise outer surface layers including metal, glass fiber reinforced place or thermoplastic materials.  The nonwoven layers can be bonded to the outer surface layers and thus meet the structures as set forth in claims 7 and 8. The foam can have a density of greater than 15 kg per cubic meter.  See col. 3, lines 9-63.  The structure of Hoppe is capable of being used as an armrest.
Hoppe may not disclose the cover is adapted to be formed via a pour in place process.  
However, the instant claims are drawn to a product, not to the process of making.  Therefore, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe et al, U.S. Patent No. 3,869,337 in view of Thomas et al, U.S. Patent No. 2016/0167260.  Hoppe discloses a structure as set forth above.  
Hoppe differs from the claimed invention because it does not disclose employing a woven fabric as the plastic fibers material.
However, Thomas teaches that both woven and nonwoven materials were suitable as intermediate layers in structures comprising outer cover layers in combination with inner fibrous reinforcing layers and foam.  See paragraph 0056.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have used either woven or nonwoven layers as the intermediate layers in Hoppe and to have selected the particular basis weight which produced  a structure having the desired strength, stability and weight.
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. Applicant argues that Hoppe does not teach a hydrophobic plastic material that will not allow liquid to penetrate inside back coating or the exterior cover element.  However, Hoppe teaches the same type of material as claimed.  The claims do not recite that the material does not allow liquid to penetrate the structure.  Further, the same material in the same basis weights is used in Hoppe as is used in the instant invention.  For example,  the instant specification teaches that the back barrier is formed by a non-woven plastic fibres material.  See page 1, final paragraph.  The instant claims do not preclude the hydrophobic plastic from being in the form of fibers and the specification appears to only teach a structure wherein the plastic material is in the form of fibers.
Therefore, the rejection is maintained.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789